t c memo united_states tax_court joseph s rozpad and kathleen m rozpad petitioners v commissioner of internal revenue respondent floriano dibiasio and angela dibiasio petitioners v commissioner of internal revenue respondent docket nos filed date justin s holden and kimberly l o'brien for petitioners carmino j santaniello for respondent memorandum findings_of_fact and opinion foley judge respondent issued notices of deficiency to joseph and kathleen rozpad for their tax_year and to floriano and angela dibiasio for their tax_year the rozpads and the dibiasios each petitioned this court in april of - -2 on date we granted respondent's motion to consolidate the rozpads' and the dibiasios' cases unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether portions of the proceeds received by petitioners in their respective settlements of tort actions are excludable from gross_income under sec_104 we hold that they are not excludable whether petitioners may pursuant to sec_212 deduct attorney's_fees and costs relating to their respective settlements we hold that they are entitled to deduct such fees and costs whether the 3-year statute of limitation bars respondent from assessing and collecting the deficiency relating to the dibiasios' tax_year we hold that it does not findings_of_fact the parties submitted these cases fully stipulated pursuant to rule at the time the rozpads filed their petition they resided in riverside rhode island at the time the dibiasios filed their petition they resided in cranston rhode island the rozpads - -3 on date at the memorial hospital in providence rhode island dr douglas j glod operated on mrs rozpad's right foot mrs rozpad was scheduled however to have an operation on her left foot the rozpads filed a medical malpractice claim in the superior court of rhode island against the memorial hospital and dr glod the rozpads settled their dispute with the memorial hospital but did not settle with dr glod on date a jury rendered a verdict against dr glod and awarded dollar_figure million to mrs rozpad and dollar_figure to mr rozpad as required by r i gen laws sec the court added statutory prejudgment_interest to the awards on date dr glod filed a motion for a new trial or in the alternative a remittitur of the judgment on date the trial_court ordered a new trial solely on the issue of damages unless mrs rozpad agreed to remit all of the jury's verdict in excess of dollar_figure on date mrs rozpad consented to the remittitur on date the trial_court entered judgments for mrs rozpad and mr rozpad of dollar_figure and dollar_figure respectively plus statutory prejudgment_interest totaling dollar_figure following the judgment the rozpads and dr glod settled their dispute the settlement agreement required dr glod to pay the rozpads dollar_figure for a release and discharge of any and all past and future claims during the settlement negotiations the - -4 parties did not discuss the tax consequences of the settlement in addition the agreement did not contain any reference to prejudgment or postjudgment interest on date the parties filed a stipulation of dismissal with the trial_court the stipulation states the above-entitled action is hereby dismissed no interest no costs the settlement and stipulation of dismissal voided any judgment previously entered in the case dr glod's medical malpractice insurer issued an dollar_figure check to the rozpads and their attorney their attorney cashed the check retained dollar_figure for attorney's_fees and costs and issued a dollar_figure check to the rozpads dr glod's medical malpractice insurer did not issue a form_1099 regarding the dollar_figure settlement to either the rozpads or the internal_revenue_service the rozpads on their federal_income_tax return neither reported any portion of the dollar_figure settlement nor claimed any deductions relating to the medical malpractice dispute the dibiasios on date at st joseph hospital in providence rhode island dr a louis mariorenzi operated on mr dibiasio's left knee during the operation dr mariorenzi punctured an artery in mr dibiasio's knee as a result of complications relating to the punctured artery mr dibiasio required extensive vascular - -5 surgery over the next years lost significant use of his leg received a blood transfusion and contracted a chronic blood disease for which he continues to receive treatment on date mr dibiasio commenced a medical malpractice action in the superior court of rhode island against dr mariorenzi and st joseph hospital mr dibiasio settled his dispute with the hospital but did not settle with dr mariorenzi on date following a 10-day trial a jury rendered a verdict against dr mariorenzi and awarded damages of dollar_figure to mr dibiasio as required by r i gen laws sec the court added dollar_figure in statutory prejudgment_interest to the award bringing the total judgment to dollar_figure following the judgment mr dibiasio and dr mariorenzi settled their dispute the settlement agreement required dr mariorenzi to pay mr dibiasio dollar_figure million for a release and discharge of any and all past and future claims during the settlement negotiations the parties did not discuss the tax consequences of the settlement in addition the agreement did not contain any reference to prejudgment or postjudgment interest on date mr dibiasio and dr mariorenzi filed a stipulation of dismissal with the trial_court the stipulation states that the case is dismissed with prejudice no interest no costs dr mariorenzi's medical malpractice insurer issued a - -6 dollar_figure million check to mr dibiasio and his attorney mr dibiasio's attorney cashed the check retained dollar_figure for attorney's_fees and costs and issued a dollar_figure check to mr dibiasio dr mariorenzi's medical malpractice insurer did not issue a form_1099 regarding the dollar_figure million settlement to either mr dibiasio or the internal_revenue_service the dibiasios on their federal_income_tax return for the taxable_year neither reported any portion of the dollar_figure million settlement on their return nor claimed any deductions relating to mr dibiasio's medical malpractice dispute allocation of settlement proceeds opinion respondent determined that in each case petitioners' gross_income includes the portion of their respective settlement that is attributable to prejudgment_interest petitioners contend that no part of their respective settlement is attributable to prejudgment_interest to support their contention petitioners rely on the stipulations of dismissal the stipulations state no interest petitioners contend that the phrase no interest means no portion of the settlement is allocable to prejudgment_interest for the following reasons we reject petitioners' contention first in 99_f3d_20 1st cir affg tcmemo_1995_378 the u s court_of_appeals for - -7 the first circuit found on similar facts that the phrase no interest is ambiguous and could mean that there is no interest in addition to the interest implicit in the settlement amount see also delaney v commissioner tcmemo_1995_378 forest v commissioner tcmemo_1995_377 affd without published opinion 104_f3d_348 1st cir second the stipulations are not part of the settlement and do not relate to the allocation of settlement proceeds they are merely requests for the court to dismiss the respective actions without imposing interest or costs accordingly a portion of both the rozpads' and the dibiasios' settlement is allocable to prejudgment_interest respondent determined that a portion of each settlement must be allocated to statutory interest in the same ratio that statutory interest bore to the total judgment the facts and case law support respondent's determination each settlement occurred after petitioners received awards of damages and prejudgment_interest in delaney f 3d pincite the court_of_appeals affirmed this court's finding that the prejudgment_interest component of a settlement was in the same proportion as the prejudgment_interest that was added to the court's damage award see 70_f3d_34 5th cir affg in part revg in part and remanding in part 102_tc_116 see also 504_us_229 - -8 72_f3d_938 1st cir affg tcmemo_1995_51 accordingly we sustain respondent's determination prejudgment_interest petitioners contend that prejudgment_interest is excludable from gross_income they rely on sec_104 which permits taxpayers to exclude damages received whether by suit or agreement on account of personal injuries or sickness contrary to well-established precedent petitioners contend that the receipt of prejudgment_interest is tantamount to the receipt of damages within the meaning of sec_104 in the seminal case 100_tc_124 affd without published opinion 25_f3d_1048 6th cir and in every case this court has decided since we have consistently held that statutorily mandated prejudgment_interest does not constitute damages within the meaning of sec_104 see eg 102_tc_116 delaney v commissioner tcmemo_1995_378 forest v commissioner supra burns v commissioner tcmemo_1994_284 see also 73_f3d_1040 10th cir prejudgment_interest imposed by r i gen laws sec is indistinguishable from the prejudgment_interest at issue in kovacs and its progeny delaney v commissioner tcmemo_1995_378 forest v commissioner supra see delaney v - -9 commissioner f 3d pincite therefore the kovacs line of authority controls petitioners contend that the holdings of kovacs and its progeny are flawed and should not be followed we are however bound by this court's prior decisions unless subsequent events warrant a change in position see 474_us_254 97_tc_94 after considering the relevant post-kovacs authorities including 515_us_323 holding that damages received under the age discrimination in employment act of publaw_90_202 81_stat_602 are not excludable pursuant to sec_104 and o'gilvie v united_states u s __ 117_sct_452 holding that punitive_damages are not excludable pursuant to sec_104 we reject petitioners' contention that departure from kovacs and its progeny is warranted accordingly petitioners must include in income the prejudgment_interest portion of their respective settlements sec_212 deduction respondent determined that petitioners were entitled to an itemized_deduction for attorney's_fees and costs relating to the taxable_portion ie the portion relating to prejudgment_interest of their respective settlements respondent's determination is presumed correct and petitioners have the burden of proving it erroneous rule a petitioners have offered neither arguments nor evidence to contradict respondent's determination accordingly we affirm respondent's determination see 80_tc_1104 forest v commissioner supra statute_of_limitations the dibiasios contend that respondent cannot assess or collect any_tax deficiency for their tax_year because the notice_of_deficiency was issued after the expiration of the year period of limitation on assessment and collection sec_6501 respondent however contends that the 6-year period of limitation which has not yet expired is applicable because the dibiasios omitted from gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in the return sec_6501 respondent has the burden of proving that the exception applies 82_tc_546 affd 774_f2d_644 4th cir on their federal_income_tax return the dibiasios reported gross_income totaling dollar_figure and omitted approximately dollar_figure ie more than percent of the gross_income reported accordingly the 6-year statute of limitation is applicable all other arguments raised by the parties are either irrelevant or without merit to reflect the foregoing decisions will be entered under rule
